United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1226
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Noah Thomas Zenor

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                            Submitted: January 8, 2018
                             Filed: February 2, 2018
                                  [Unpublished]
                                 ____________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

      Noah T. Zenor pled guilty to possessing child pornography in violation of 18
U.S.C. § 2252(a)(4)(B). The district court1 sentenced him to 120 months’


      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
imprisonment. He appeals the sentence. Having jurisdiction under 28 U.S.C. § 1291,
this court affirms.

       Zenor argues the court procedurally erred in failing to consider the 18 U.S.C.
§ 3553(a) factors and “explain the reasons for its sentence.” “In reviewing a sentence
for procedural error,” this court reviews “factual findings for clear error” and
“application of the [G]uidelines de novo.” United States v. Richart, 662 F.3d 1037,
1045 (8th Cir. 2011). Where, as here, “a defendant fails to object timely to a
procedural sentencing error, the error is forfeited and may only be reviewed for plain
error.” United States v. Hill, 552 F.3d 686, 690 (8th Cir. 2009). “Under plain error
review, the defendant must show: (1) an error; (2) that is plain; and (3) that affects
substantial rights.” Id., citing Johnson v. United States, 520 U.S. 461, 466-67
(1997). “Even if the defendant shows these three conditions are met,” this court “may
exercise . . . discretion to correct a forfeited error only if it ‘seriously affects the
fairness, integrity, or public reputation of judicial proceedings.’” Id., quoting
Johnson, 520 U.S. at 467.

       The district court thoroughly considered the record including the presentence
investigation report, the sentencing memoranda, the victim impact statements,
medical records, and letters submitted on Zenor’s behalf. The court allowed him “to
be heard as to the appropriate disposition” and listened to his lengthy request for a
downward variance due to age, short duration of offense, small size of pornography
collection, and low likelihood of recidivism. The court also considered the guidelines
range (135 to 168 months), and the government’s request for a “substantial
[downward] variance” to three years due to “the defendant’s relative youth.”

       The court then discussed its obligation “to consider a number of factors before
deciding on an appropriate sentence in every case that comes before it, and those
factors are set forth in United States Code, Title 18, Section 3553(a).” It said:



                                          -2-
In this case there are substantial mitigators. Those mitigators are the
defendant’s age. He’s 20 years old now. He was 17 when this offense
began. The defendant has no criminal history at all, and the defendant
has behaved well on pretrial release, including engaging in treatment,
having evaluations done at the behest of his counsel. I note that there
were multiple evaluations done. I assume that the attorney concluded
after looking at the first one that perhaps additional self-reflection was
warranted because the defendant had not been completely truthful with
the evaluator. The fact that he’s participated in treatment, has not
engaged in any additional criminal conduct and has abided by the terms
of release are all factors favorable to the defendant.

There are substantial aggravators as well that the court has to consider
under the rubric of 3553(a). . . . . That includes the number of images.
The number of images in this case as the prosecutor has pointed out that
were counted for purposes of the guidelines were 61 images and 15
videos. That’s a subset of the 1,294 images of evidentiary value and 47
videos that were discussed previously. . . .

In this case the court finds it probative that the defendant sought out
videos. The presentence investigation report reflects that Mr. Zenor
stated he would upload more pictures if another participant in the chat
room would upload more child pornography videos. . . . . Of the 16
child pornography images uploaded by Zenor, ten depicted images of
children under the age of 10. So his exchange involved still pictures of
children under the age of 10 for videos. That is an aggravating factor.

Additionally, the defendant admitted, as reflected in the presentence
investigation report, that his collection at one time contained over—or
approximately a thousand images of what he considered to be child
pornography.

                                  ....

Mr. Gaumer also discussed the fact that the offense conduct in this case
also involved distribution and production. As I just discussed, the
defendant sent still images to receive video images. He looked for

                                   -3-
      videos, and he disseminated images revictimizing the girls who were
      already depicted in those videos again by sharing—excuse me, in those
      images again by sharing them with someone else.

                                        ....

      The prosecutor also discussed the fact that the production in this case
      involved asking for older juveniles to produce child porn in the nature
      of images of themselves naked to be sent via the Internet back. . . . .

      The nature of the images themselves are an aggravating factor accounted
      for in the guidelines. This is not a case of sexting. This is not a case of
      images of peer teens being shared amongst peer teens.

                                        ....

      Children as young as three or four were being raped in these images.
      There were children being assaulted by multiple men simultaneously in
      these images. All of the images that were counted for purposes of the
      guidelines were prepubescent minors, individuals, girls under the age of
      10.

      This is not a case of misidentification. The presentence investigation
      report reflects that the forensic examination of the defendant’s cell
      phone indicated that these images were saved under a folder labeled
      “Extremely Young,” children younger than 10 being forced to perform
      oral sex on adult men. These are aggravating factors.

The court also noted that while it “may not talk about each one of the sentencing
considerations individually as I discuss the factors weighing upon the court in
determining the appropriate sentence in this case,” it “considered each and every one
of them whether or not they’re read into the record here today.” The record makes
clear that the court considered the § 3553(a) factors in sentencing. See United States
v. Mannings, 850 F.3d 404, 410 (8th Cir. 2017). The court committed no error, let
alone plain error, in sentencing Zenor based on the § 3553(a) factors. Id. (“A district


                                         -4-
court need not quote verbatim all of the factors listed in § 3553(a). The record must
make clear that the court considered the [statutory factors] in sentencing, but a district
court can generally demonstrate it did so by referring to some of those factors at
sentencing.”) (internal citations omitted).

       Zenor argues his sentence is substantively unreasonable “because the Court did
not adequately consider nor properly weigh a number of mitigating factors including
Zenor’s age, risk of recidivism, his medical condition and his treatment needs, among
others.” This court reviews the substantive reasonableness of a district court’s
sentence for “abuse of discretion.” United States v. Harlan, 815 F.3d 1100, 1107 (8th
Cir. 2016). “[I]t will be the unusual case” when this court reverses “a district court
sentence—whether within, above, or below the applicable Guidelines range—as
substantively unreasonable.” United States v. Feemster, 572 F.3d 455, 464 (8th Cir.
2009) (en banc).2

      The district court did not abuse its discretion in imposing a below-guidelines
sentence. As evidenced above, the court thoroughly reviewed the record, considered
all written and oral arguments made by the parties, and properly weighed all §
3553(a) factors in determining a sentence.


                                      *******
      The judgment is affirmed.
                     ______________________________




      2
        Zenor argues that this court’s application of the presumption of reasonableness
standard to a below-guidelines sentence “denies defendants all meaningful review of
their sentence as intended by Congress and the remedial decision in Booker.” This
argument has no merit.

                                           -5-